Case 1:20-cr-00079-MAC-ZJH *SEALED* 1 Document
        Case 4:21-mj-01197 Document              2 Filed in
                                       Filed on 05/27/21 09/17/20 Page11 of
                                                            TXSD Page    of16
                                                                            14 PageID
                                       #: 2




                                                       United States Courts
                                                     Southern District of Texas
                                                              FILED
                                                          May 27, 2021
                                                   Nathan Ochsner, Clerk of Court



                                                  4:21-MJ-1197
Case 1:20-cr-00079-MAC-ZJH *SEALED* 1 Document
        Case 4:21-mj-01197 Document              2 Filed in
                                       Filed on 05/27/21 09/17/20 Page22 of
                                                            TXSD Page    of16
                                                                            14 PageID
                                       #: 3
Case 1:20-cr-00079-MAC-ZJH *SEALED* 1 Document
        Case 4:21-mj-01197 Document              2 Filed in
                                       Filed on 05/27/21 09/17/20 Page33 of
                                                            TXSD Page    of16
                                                                            14 PageID
                                       #: 4
Case 1:20-cr-00079-MAC-ZJH *SEALED* 1 Document
        Case 4:21-mj-01197 Document              2 Filed in
                                       Filed on 05/27/21 09/17/20 Page44 of
                                                            TXSD Page    of16
                                                                            14 PageID
                                       #: 5
Case 1:20-cr-00079-MAC-ZJH *SEALED* 1 Document
        Case 4:21-mj-01197 Document              2 Filed in
                                       Filed on 05/27/21 09/17/20 Page55 of
                                                            TXSD Page    of16
                                                                            14 PageID
                                       #: 6
Case 1:20-cr-00079-MAC-ZJH *SEALED* 1 Document
        Case 4:21-mj-01197 Document              2 Filed in
                                       Filed on 05/27/21 09/17/20 Page66 of
                                                            TXSD Page    of16
                                                                            14 PageID
                                       #: 7
Case 1:20-cr-00079-MAC-ZJH *SEALED* 1 Document
        Case 4:21-mj-01197 Document              2 Filed in
                                       Filed on 05/27/21 09/17/20 Page77 of
                                                            TXSD Page    of16
                                                                            14 PageID
                                       #: 8
Case 1:20-cr-00079-MAC-ZJH *SEALED* 1 Document
        Case 4:21-mj-01197 Document              2 Filed in
                                       Filed on 05/27/21 09/17/20 Page88 of
                                                            TXSD Page    of16
                                                                            14 PageID
                                       #: 9
Case 1:20-cr-00079-MAC-ZJH *SEALED* 1 Document
        Case 4:21-mj-01197 Document              2 Filed in
                                       Filed on 05/27/21 09/17/20 Page99 of
                                                            TXSD Page    of16
                                                                            14 PageID
                                       #: 10
Case 1:20-cr-00079-MAC-ZJH *SEALED* 1 Document
        Case 4:21-mj-01197 Document              2 Filed in
                                       Filed on 05/27/21 09/17/20 Page 10
                                                            TXSD Page  10 of
                                                                          of 16
                                                                             14 PageID
                                       #: 11
Case 1:20-cr-00079-MAC-ZJH *SEALED* 1 Document
        Case 4:21-mj-01197 Document              2 Filed in
                                       Filed on 05/27/21 09/17/20 Page 11
                                                            TXSD Page  11 of
                                                                          of 16
                                                                             14 PageID
                                       #: 12
Case 1:20-cr-00079-MAC-ZJH *SEALED* 1 Document
        Case 4:21-mj-01197 Document              2 Filed in
                                       Filed on 05/27/21 09/17/20 Page 12
                                                            TXSD Page  12 of
                                                                          of 16
                                                                             14 PageID
                                       #: 13
Case 1:20-cr-00079-MAC-ZJH *SEALED* 1 Document
        Case 4:21-mj-01197 Document              2 Filed in
                                       Filed on 05/27/21 09/17/20 Page 13
                                                            TXSD Page  13 of
                                                                          of 16
                                                                             14 PageID
                                       #: 14
Case 1:20-cr-00079-MAC-ZJH *SEALED* 1 Document
        Case 4:21-mj-01197 Document              2 Filed in
                                       Filed on 05/27/21 09/17/20 Page 14
                                                            TXSD Page  14 of
                                                                          of 16
                                                                             14 PageID
                                       #: 15
Case 4:21-mj-01197 Document 1 Filed on 05/27/21 in TXSD Page 15 of 16
Case 4:21-mj-01197 Document 1 Filed on 05/27/21 in TXSD Page 16 of 16
